Citation Nr: 0614686	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
January 1979.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied the benefits sought on appeal.  The veteran 
perfected an appeal of that decision.

The Board denied service connection for a psychiatric 
disorder in a January 1988 decision.  The RO denied service 
connection for a low back disorder in a January 1982 
decision.  Although the RO found in the July 2003 statement 
of the case that new and material evidence had been received 
and reopened both claims, the Board is without jurisdiction 
to consider the substantive merits of the claims in the 
absence of an independent finding that new and material 
evidence has been received.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

As shown below, the Board has determined that new and 
material evidence has been received and reopened the claim 
for service connection for a low back disorder.  Additional 
development is necessary, however, prior to considering the 
substantive merits of the claim.  That issue and the issue of 
whether new and material evidence has been received to reopen 
the claim for service connection for a psychiatric disorder 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The AMC will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In a January 1982 rating decision the RO denied 
entitlement to service connection for a low back disorder.  
The veteran was notified of that decision and did not appeal.

2.  The evidence received subsequent to the January 1982 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The June 1982 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C. § 4005(c) (1976); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 19.153 (1981); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1981).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

The RO denied service connection for a low back disorder in 
January 1982.  The veteran was notified of that decision and 
did not appeal, and the January 1982 decision is final.  See 
38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1981).  

The evidence before VA at the time of the prior decision 
consisted of the veteran's service medical records, post-
service medical records, and the veteran's own statements.  
In his September 1981 claim for service connection the 
veteran asserted that he had a low back disorder as a result 
of an injury to the spinal column that he received when the 
anesthesia was administered for in-service hernia surgery.  
His service medical records show that he underwent surgery 
for an inguinal hernia in November 1978, but are silent for 
any complaints or clinical findings regarding a back injury 
during the limited period of military service.  The post-
service medical records indicate that in April 1981 he 
reported having injured his back in an on-the-job injury in 
September 1979, and again in December 1980.  Following an 
examination his complaints were assessed as a muscle-
insertion type of back pain.  The RO denied service 
connection in January 1981 because the evidence showed that 
the back complaints were due to injuries incurred after his 
separation from service, and were not related to the in-
service surgery.

The evidence received following the January 1982 decision 
includes an August 2004 report from the veteran's private 
orthopedist indicating that the veteran's chronic back pain 
with nerve damage was likely due to attempts at epidural 
steroid injection.  This evidence is new, in that the 
evidence of record in January 1982 did not include an opinion 
relating the veteran's current back disorder to an in-service 
injury (anesthesia administered during service).  The 
evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
The Board finds, therefore, that evidence that is both new 
and material has been received, and the claim for service 
connection for a low back disability is reopened.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, he has not been informed of 
the specific evidence needed to satisfy the element of the 
claim that was the basis for the January 1982 denial of 
service connection.  See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  Because the Board has determined 
that new and material evidence has been received, and 
reopened the claim for service connection for a low back 
disorder, the failure to provide the necessary notice to the 
veteran is not prejudicial to him.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

In a January 1988 decision the Board denied entitlement to 
service connection for a psychiatric disorder.  The Board 
found that the veteran's psychiatric problems pre-existed 
service, as evidenced by contemporaneous records showing that 
he was hospitalized at the Hampstead Hospital in 1977 and 
again in January 1978 for a long history of violent behavior.  
The Board also found that the pre-existing psychiatric 
disorder had not been aggravated during his limited period of 
service, in that the only behavioral problems noted during 
service were attributed to an immature personality.  He was 
again hospitalized in September 1979 as a result of violent 
behavior, at which time his symptoms were diagnosed as 
schizophrenia.

In a June 2002 notice the RO informed the veteran generally 
of the evidence needed to establish entitlement to service 
connection.  The RO did not, however, inform him of the 
specific evidence needed to satisfy the element of the claim 
that was the basis for the prior denial (aggravation of a 
pre-existing psychiatric impairment).  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  For that reason 
remand of the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
a psychiatric disorder is required.

The veteran has presented medical evidence showing that the 
epidural anesthesia administered for his in-service hernia 
surgery likely caused his currently diagnosed degenerative 
disc disease of the lumbosacral spine.  That opinion was not, 
however, based on review of the medical evidence in the 
claims file.  The Board finds, therefore, that remand of this 
issue is required in order to provide the veteran a VA 
examination and obtain a medical opinion that is based on 
review of the evidence.

Accordingly, the case is remanded for the following action:

1.  In accordance with court decisions 
and VA directives, ensure that the 
veteran is properly informed of the 
evidence needed to reopen his claim for 
service connection for a psychiatric 
disorder.  

2.  Provide the veteran a VA orthopedic 
examination in order to obtain a 
medical opinion on whether his current 
degenerative disc disease of the 
lumbosacral spine is at least as likely 
as not (a probability of 50 percent or 
greater) etiologically related to the 
epidural injections administered during 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any 
diagnostic tests or studies found 
appropriate.  The medical opinion 
should be based on review of the 
evidence in the claims file, the 
results of the examination, and sound 
medical principles, and not on the 
veteran's reported history.  The 
examiner should provide the rationale 
for his/her opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, provide the veteran a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


